DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 25-42 in the reply filed on 5/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 43-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made in the reply filed on 5/24/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 34, line 2, “setting a ratio of the 3-D model teeth widths” is unclear.  It is unclear as to what components make up the ratio.  For purposes of this action is will be assumed that the ratio recited in line 2 refers to a ratio between the width of one model tooth to the width of another model tooth.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-31,35-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone-Collonge et al 20170020633.
               With regard to claim 25, Stone-Collonge discloses a method of dental treatment of a patient comprising:
superimposing a digital 3-D smile template 402 of one or more 3-D model teeth with a digital orthodontic setup of a patient’s teeth 400 (see fig. 4 and paragraph 73) , the one or more 3-D model teeth being based on one or more predetermined criteria not associated with the patient;
identifying at least one difference (paragraph 77) between the one or more 3-D model teeth of the digital 3-D smile template and a corresponding one of the patient’s teeth in the digital orthodontic setup; and modifying the digital orthodontic setup of the patient’s teeth to reduce the identified at least one difference (paragraph 85); and storing the modified digital orthodontic setup of the patient’s teeth in a non-transitory medium 1114 (fig.  for manufacturing one or more orthodontic appliances based on the modified digital orthodontic setup.  See paragraphs 87 and 88.

           With regard to claim 26, note that after storing the modified digital orthodontic setup, the method further includes manufacturing an orthodontic appliance based on the modified digital orthodontic setup.  See paragraphs 87 and 88.

              With regard to claim 27, note that the modifying includes reducing a difference between at least one of the predetermined criteria and the digital orthodontic setup of the patient’s teeth.  This is done when the practitioner modifies the smile of the model of the patient’s teeth.

              With regard to claim 28, note that the one or more 3-D model teeth of the digital 3- D smile template includes a set of maxillary anterior 3-to-3 model teeth.  See fig. 4.

             With regard to claim 29, note that the set of maxillary anterior 3-to-3 model teeth are arranged on an ideal arc.  See paragraphs 71,72 and 74.

             With regard to claim 30, note that before modifying the digital orthodontic setup, the method further includes modifying an appearance of the digital 3-D smile template.  See paragraphs 75 and 77.

             With regard to claim 31, note that the one or more 3-D model teeth includes an incisor (fig. 4) and the one or more predetermined criteria includes an occlusal-gingival height of the incisor and wherein modifying the appearance of the digital 3-D smile template includes changing the occlusal-gingival height of the incisor.  See paragraph 99.

             With regard to claim 35, note that modifying the appearance of the digital 3-D smile template includes selecting teeth shapes from common shapes of teeth from a library of common tooth shapes.  See paragraphs 73-77.



              With regard to claim 36, note that each 3-D model tooth includes a plurality of horizontal lines and a plurality of vertical lines conforming to a tooth surface of the one or more 3-D model teeth, and during superimposing, the horizontal lines and the vertical lines are visible relative to the digital orthodontic setup.  See fig. 5.

               With regard to claim 37, note that modifying the digital orthodontic setup includes compensating for a restorative treatment after orthodontic treatment of the patient with an orthodontic appliance, the modified orthodontic setup of the patient’s teeth differing from the digital 3-D smile template in the restorative treatment.  See paragraphs 19-27.

               With regard to claim 38, note that storing the modified orthodontic setup includes storing dimensions on one or more restorative treatments that are to be performed before, during, or after orthodontic treatment.   See paragraphs 85-87.

                With regard to claim 39, note that the modified digital orthodontic setup differs from the digital 3-D smile template in at least one of gingival alteration, hard tissue build-up, or hard tissue removal on at least one tooth of the patient.  See paragraph 98.

                 With regard to claim 40, note that prior to modifying the digital orthodontic setup, the method further includes calculating one or more microesthetics of the digital 3-D smile template including one or more of connector height, height, papilla height, and embrasure measurement and displaying the calculated microesthetics in relation to the digital 3-D smile template.  See paragraph 99 which discloses that tooth size (includes height) can be determined on the template.


                With regard to claim 41, note that Stone-Collonge et al discloses modifying the digital orthodontic setup of the patient’s teeth includes calculating and displaying microesthetics of the digital orthodontic setup and further includes converging the calculated microesthetics of the modified digital orthodontic setup with the calculated one or more microesthetics of the digital 3-D smile template.  See figure 4 and paragraphs 71-77.


               With regard to claim 42, note that Stone-Collonge et al disclose an orthodontic appliance for dental treatment of a patient made from the modified digital orthodontic setup of claim 25, the appliance comprising an aligner which includes a dimension that compensates for a restorative treatment performed on the patient before, during, or after orthodontic treatment of the patient with the aligner.  See paragraphs 86 and 87.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Stone-Collonge et al.
               With regard to claims 32-34, Stone-Collonge et al do not specifically disclose the steps of changing the occlusal-gingival height of the incisor by automatically scaling all of the 3-D model teeth by a proportional amount, modifying the appearance of the digital 3-D smile template by changing the visual width relative to the occlusal-gingival height of the incisor/canine, or setting a specific width ratio between a lateral incisor with and a canine width.  However, Stone-Collonge et al clearly contemplate that various parameters of the teeth can be adjusted utilizing the tools available via the system disclosed.  
             It would have been obvious to one skilled in the art to include the tooth adjustment steps as recited in claims 32-34, with the method as disclosed by Stone-Collonge et al, as one skilled in the art would recognize that various methods could be used to achieve particular final smile configurations, as desired by a practitioner/patient.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772